                                          Case 3:09-cr-01088-EMC Document 306 Filed 02/18/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 09-cr-01088-EMC-1
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9
                                                                                            Docket No. 304
                                  10     BHAMBRA,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 29, 2021, the U.S. Court of Appeals for the Ninth Circuit issued an order

                                  14   remanding this case for the limited purpose of providing appellant notice and an opportunity to

                                  15   request that the time for filing the notice of appeal be extended, for a period not to exceed 30 days

                                  16   from the expiration of the time prescribed by Federal Rule of Appellate Procedure 4(b), upon a

                                  17   finding of excusable neglect or good cause.

                                  18          THE COURT hereby issues an ORDER TO SHOW CAUSE as to why the Court should

                                  19   not refuse to extend the period for filing of the notice of appeal for a period not to exceed 30 days

                                  20   from the expiration of the time otherwise prescribed by Rule 4(b). Response due: March 2, 2021.

                                  21          IT IS SO ORDERED.

                                  22   Dated: February 18, 2021

                                  23                                                    ______________________________________
                                                                                        EDWARD M. CHEN
                                  24                                                    United States District Judge
                                  25

                                  26

                                  27

                                  28
